Villere Balanced Fund ticker: villx Supplement dated March 28, 2012 to the Prospectus for Villere Balanced Fund (the “Fund”) dated December 31, 2011 Effective April 1, 2012, Villere and Co. (the “Advisor”) has agreed to reduce its fees and/or pay expenses for the Fund to the extent necessary to maintain a net expense ratio (excluding interest expense in connection with investment activities, taxes, acquired fund fees and expenses, and extraordinary expenses) of 0.99%.This expense cap represents a decrease of 0.51% from the expense limitation in effect during the fiscal year ended August31,2011 and for the fiscal period through March 31, 2012.The table below reflects, based on the Fund’s average daily net assets, the impact that this expense cap level would have had on the Fund had it been in effect during the year ended August 31, 2011.The expense ratio that the Fund experiences in subsequent periods will be affected by the Fund’s asset levels. The following tables replace the corresponding tables on Page2 of the Prospectus. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) None Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.75% Distribution and Service (12b-1) Fee None Other Expenses(1) 0.37% Total Annual Fund Operating Expenses(1) 1.12% Fee Waiver and/or Expense Reimbursement 0.13% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) (3) 0.99% “Other Expenses” includes Acquired Fund Fees and Expenses (“AFFE”), which are indirect fees and expenses that funds incur from investing in the shares of other mutual funds.The Total Annual Fund Operating Expenses for the Fund in the table above differs from the Ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of the statutory prospectus because the audited information in the “Financial Highlights” reflects the operating expenses and does not include indirect expenses such as AFFE. The Advisor has contractually agreed to reduce its fees and/or pay the Fund’s expenses (excluding AFFE, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement of the Fund to 0.99% (the “Expense Cap”).If the Fund experienced any AFFE, interest expense, taxes or extraordinary expenses, those amounts would be shown in addition to the Expense Cap. The Expense Cap will remain in effect at least until April 1, 2013.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years as long as such reimbursement does not cause the Fund’s Operating Expenses to exceed the Expense Caps.Any such reimbursement is subject to Board review and approval.The Operating Expenses Limitation Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board. Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Waiver and/or Expense Reimbursement do not correlate to the Ratio of Expenses to Average Net Assets After Fees Waived/Recouped provided in the “Financial Highlights” section of the statutory prospectus due to a change in the expense cap. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Villere Balanced Fund One Year Three Years Five Years Ten Years The following paragraph replaces “The Expense Limitation Agreement” section on pages 9-10 of the Fund’s Prospectus. EXPENSE LIMITATION AGREEMENT The Adviser has contractually agreed to reduce its fees and/or pay Fund expenses to ensure that Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) will not exceed 0.99% of the Fund’s average daily net assets.Any reduction in advisory fees or payment of expenses made by the Adviser is subject to reimbursement by the Fund, if requested by the Adviser, and the Board approves such reimbursement in subsequent fiscal years.This reimbursement may be requested by the Adviser if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the Expense Cap.The Adviser is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.The Fund must pay its current ordinary operating expenses before the Adviser is entitled to any reimbursement of fees and/or expenses. Please keep this Supplement with your Prospectus. 2 Villere Balanced Fund ticker: villx Supplement dated March 28, 2012 to the Statement of Additional Information (“SAI”) for Villere Balanced Fund (the “Fund”) dated December 31, 2011 The following replaces the fourth paragraph of “The Fund’s Investment Adviser” Section on pages B-21 - B-22 of the Fund’s SAI. THE FUND’S INVESTMENT ADVISER Effective April 1, 2012, the Adviser has contractually agreed to reduce its fees and/or pay Fund expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Operating Expenses for shares of the Fund, to 0.99% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect until at least April 1,2013, and may continue for an indefinite period thereafter, until the Board determines that the Expense Cap is no longer in the best interest of the Fund and its shareholders.The Adviser is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement is subject to the Board’s review and approval.This reimbursement may be requested by the Adviser if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the Expense Cap. Please keep this Supplement with your SAI.
